DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 8, 2021 has been entered.
 .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US 2020/0053800) in view of Koskela et al (US 2019/0199412).


Claim 13.
 Ryu et al does not require downlink control information for the transmission of the MAC CE on a resource of an uplink shared channel the PUSCH.  

Claim 14.
Deng et al discloses a radio communication method for a terminal (102), comprising:
selecting a new beam if beam quality is worse than a threshold and transmitting an index related to the new beam. See paragraph [0168].  Deng et al fails to teach transmitting the index by transmiting a Medium Access Control Control Element (MAC CE) on a Physical Uplink Shared Channel (PUSCH).  Koskela et al teaches a terminal transmitting a beam index to a base station PUSCH or MAC control element.  See paragraph [0111], which is supported at paragraph [0038] of the provisional application 62/353,832  Thus, it would have been obvious to one 

Claim 15.
Deng et al discloses a system comprising:
a terminal (102) that comprises:
a processor (118) that selects a new beam if beam quality is worse than a threshold; and a transmitter (120) that transmits an index related to the new beam and a receiver (104) that receives the index. See paragraph [0168]. Deng et al fails to teach transmitting the index by transmiting a Medium Access Control Control Element (MAC CE) on a Physical Uplink Shared Channel (PUSCH).   Koskela et al teaches a terminal transmitting a beam index to a base station PUSCH or MAC control element.  See paragraph [0111], which is supported at paragraph [0038] of the provisional application 62/353,832.    Thus, it would have been obvious to one skilled in the prior to the filing of the present application to use Medium Access Control Control Element (MAC CE) on a Physical Uplink Shared Channel (PUSCH) for transmitting the beam idex of Deng et al as taught by Koskela et al.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/            Primary Examiner, Art Unit 2632